HOOPER, Senior District Judge
(concurring specially).
While I agree with the majority opinion to the effect that the plaintiff John Ivery Roberts, driver of the car involved in the accident, is not entitled to relief I base my concurrence solely on the *384ground that neither he nor his counsel have ever contended nor offered any proof that his negligence was not the direct and proximate cause, nor even a contributing cause, to the damages claimed. I can not concur, however, in the carefully prepared and well-expressed opinion by my distinguished colleague Judge Morgan, formerly of this court and now a member of the Court of Appeals, even though his conclusions find support in decisions in other states.
A summary of the vital facts in the case are simply these; plaintiff Roberts obtained a driver’s license issued to him as a matter of course without tests and without any requirement as to liability insurance or proof of solvency. The mere fact that after the accident in question he did obtain insurance can not be used against him; the fault, if any, lies with the State of Georgia for not requiring such insurance when he obtained his license. He loaned his car to his brother Eugene Roberts, who was involved in an accident with one Chester C. Bell who claims damages in the amount of Seven Hundred Fifty One Dollars and Thirty-Three Cents ($751.33). Having failed to post bond to cover the damages the driver's license of each plaintiff was suspended. The Georgia statute gave plaintiffs the right to make administrative proof contesting the amount of the damages but no right to make such proof contesting the issue of liability. The statute permitted petitioners to have a de novo hearing in the State courts on the issue of the amount of damages but expressly denied them the right to contest the issue of liability or the issue of probable liability. The fact that plaintiffs apparently have made no effort to settle the claim can not affect the validity of the statute; however, plaintiff John Ivery Roberts earns Ninety Five ($95.00) Dollars per week wages.
We must erase from our minds any circumstances which might make us reluctant to grant relief to these plaintiffs and consider the validity of the statute in question as to any others in the future who may be unjustly deprived of a valuable * * * and in many eases an economically essential privilege * * of driving a motor vehicle in this state.
A simple illustration of possible deprivation of rights under the statute would be the following case: A truck driver with a family to support and having no skills except driving vehicles, and having insufficient funds to afford a liability insurance policy has an accident under circumstances requiring a finding that he was not at fault. It may be an accident wherein all witnesses agree a child ran out in front of his ear and the consequent injury was unavoidable by the driver. A large sum was demanded for settlement on account of serious injuries and found by the Department and the State court to be a reasonable amount. The driver offered evidence to show that it was impossible for plaintiff to recover but such evidence was rejected by the Georgia Department of Public Safety and by the State court in the de novo hearing. The driver could not force an immediate hearing before any tribunal to show that there was no probable cause for the award of damages against him and the claimant could wait until almost barred by the statute of limitations before bringing suit. If the claimant, however, filed suit immediately many months would pass before a final adjudication, during which time the driver would be without employment and perhaps he and his family would be on relief. It is suggested by counsel for defendant in this case that the driver might bring an action for declaratory judgment, but that action is subject to the same delay as an action for damages. Moreover, it is not the matter of final adjudication as to liability that is involved but there is involved the question whether or not there is “at least the probable validity of the underlying claim” against the driver.1
*385All other arguments made by plaintiffs have been fully, and I believe correctly, answered by Judge Morgan in his excellent opinion.

. See language by Mr. Justice Harlan in the case of Sniadach v. Family Finance Corporation of Bay View, 395 U.S. 337, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969) involving the right of a debtor to a hearing when his wages are garnished prior to *385judgment. See, however, Perez v. Tynan, 307 F.Supp. 1235, 1969, U. S. District Court, District of Connecticut, involving a statute which apparently established an exception to the posting of security in-eluding “circumstances wherein the other driver involved was convicted of negligent homicide * * * or other statutory vehicular misconduct.”